MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                       Jul 27 2017, 10:58 am
court except for the purpose of establishing
                                                                     CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
estoppel, or the law of the case.                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Darren Bedwell                                           Andrew B. Howk
Marion County Public Defender                            Hall, Render, Killian, Heath &
Indianapolis, Indiana                                    Lyman
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               July 27, 2017
Commitment of:                                           Court of Appeals Case No.
R.S.,                                                    49A05-1701-MH-3
Appellant-Respondent,                                    Appeal from the Marion Superior
                                                         Court
        v.                                               The Honorable Steven R.
                                                         Eichholtz, Judge
St. Vincent Hospital and Health                          Trial Court Cause No.
Care Center, Inc., St. Vincent                           49D08-1612-MH-42222
Stress Center,
Appellee-Petitioner.




Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-3 | July 27, 2017        Page 1 of 9
                                       Statement of the Case
[1]   R.S. appeals the trial court’s order granting St. Vincent Hospital and Health

      Center’s (“St. Vincent”) petition for her involuntary temporary commitment.

      She argues that there was not sufficient evidence to prove that she was “gravely

      disabled,” as required for an involuntary temporary commitment. Because we

      conclude that there was sufficient evidence to prove that R.S. was “gravely

      disabled,” we affirm the trial court’s decision.


[2]   We affirm.


                                                     Issue
              Whether there was sufficient evidence to support the trial court’s
              involuntary temporary commitment of R.S.

                                                     Facts
[3]   From approximately 2009 to 2016, R.S. lived in North Carolina and received

      treatment there for an unspecified mental illness. In 2016, R.S.’s family, who

      lived in Indiana, received phone calls from police departments of “several

      different cities” in North Carolina within a few days. (Tr. 14). The police

      officers informed the family that R.S. had been “traveling back and forth” and

      “[g]oing from shelter to shelter.” (Tr. 14). They said that they had paid for

      R.S. to stay in hotel rooms and had gotten her into shelters so that she would

      have a safe place to stay, but she had “continue[d] to leave and just roam the

      streets.” (Tr. 14). Based on these calls, R.S.’s family went to North Carolina to

      retrieve R.S. and bring her to Indianapolis.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-3 | July 27, 2017   Page 2 of 9
[4]   When R.S. arrived at her family’s house in Indianapolis, she got out of the car

      and started “going into convulsions” and “acting [as] if she was having a

      seizure.” (Tr. 15-16, 17). R.S.’s sister called 911, and R.S. was admitted to St.

      Vincent. During her hospital evaluation “it became eviden[t] that it wasn’t a

      medical problem but . . . a psychiatric problem.” (Tr. 13). As a result, on

      November 28, 2015, St. Vincent filed with the trial court an application for

      R.S.’s emergency detention. In its application, St. Vincent mentioned that R.S.

      had a history of strokes, had presented with stroke-like symptoms, and had been

      exhibiting bizarre behaviors, including refusing to remove her shower cap from

      her face. Shortly thereafter, St. Vincent filed a report petitioning the court for

      an order involuntarily committing R.S. The court scheduled a hearing on the

      issue for December 5, 2016.


[5]   In the meantime, R.S. became paranoid that the staff in the hospital were

      poisoning her, and she refused to take her psychiatric or general health

      medications, including medications she needed to treat her hypertension and

      vascular problems.1 She also had delusions that she was unable to speak. Dr.

      Shaun Wood (“Dr. Wood”), a psychiatrist with St. Vincent, diagnosed R.S. as

      having an “unspecified psychosis” that was “of a thought disorder nature like

      schizophrenia.” (Tr. 7). Dr. Wood was unable to “get much of a history” of




      1
        At R.S.’s commitment hearing, Dr. Shaun Wood clarified that R.S. had been “intermittently taking some of
      the general medical meds but refusing psychiatric medicine except for the Viibyrd[,]” which she had been
      taking “to some degree.” (Tr. 8).

      Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-3 | July 27, 2017              Page 3 of 9
      R.S.’s psychosis due to R.S.’s “impaired thought process” and “inability” or

      “refusal” to speak. (Tr. 7).


[6]   On December 5, 2016, the trial court held its scheduled hearing on St. Vincent’s

      petition for an involuntary temporary commitment of R.S. At the hearing, Dr.

      Wood testified that R.S.’s thought disorder had rendered her incapable of

      complying with treatment. He noted that R.S. had tried to communicate with

      him through writing due to her unwillingness or inability to speak, but he had

      not been able to understand what she had been trying to say due to the way her

      “thought process [] present[ed] itself in written form.” (Tr. 9). He opined that,

      due to R.S.’s apparent inability to effectively communicate and “think logically

      enough,” she did not have the ability to provide herself with food, clothing,

      shelter, or other essential human needs, or to communicate her needs to others.

      (Tr. 9). As a result, Dr. Wood testified that he considered R.S. gravely disabled

      and that he believed she needed in-patient treatment at St. Vincent. When

      asked what concerns he would have if the trial court were to deny the petition

      for temporary commitment, Dr. Wood testified that he would be concerned

      that R.S. would “end up coming to harm” by failing to take her “general

      medical med[icines].” (Tr. 11). He also opined that R.S. did not have the

      ability to exhibit the proper judgment, reasoning, or behavior necessary to

      function independently.


[7]   Next, R.S.’s sister, S.S., testified that she did not believe that her sister was

      capable of making appropriate decisions and that she believed temporary

      commitment was in R.S.’s best interests. She explained that R.S. had started

      Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-3 | July 27, 2017   Page 4 of 9
      “bouncing around from facility to facility” while she was in North Carolina

      because there had “always [been] an issue with the place or someone there or

      someone in her past.” (Tr. 16). Specifically, S.S. testified that R.S. had

      believed that people from her past were following her, and she had continued to

      make statements to that effect after she was brought to Indianapolis.


[8]   At the conclusion of the hearing, the trial court granted St. Vincent’s petition

      for R.S.’s involuntary temporary commitment, finding that R.S. was gravely

      disabled and that placement with St. Vincent was the least restrictive

      environment suitable for her treatment and stabilization. The trial court

      ordered the commitment to last until March 5, 2017. R.S. now appeals.


                                                      Decision
[9]   On appeal, R.S. argues that there was insufficient evidence to support her

      temporary commitment.2 In reviewing the sufficiency of the evidence to

      support a civil commitment, which requires clear and convincing evidence, “‘an

      appellate court will affirm if, considering only the probative evidence and the

      reasonable inferences supporting it, without weighing evidence or assessing

      witness credibility, a reasonable trier of fact could find the [necessary elements]

      proven by clear and convincing evidence.’” Commitment of M.E. v. Dep’t of



      2
        Notably, R.S.’s temporary commitment has already expired, which renders her argument moot. We
      generally do not discuss moot issues, but we have found that “the question of how persons subject to
      involuntary commitment are [treated] by our trial courts is one of great importance to society” that we will
      address on the merits even if it is moot. Commitment of M.E. v. Dep’t of Veteran’s Affairs, 64 N.E.3d 855, 859
      n.3 (Ind. Ct. App. 2016) (quoting Golub v. Giles, 814 N.E.2d 1034, 1036 n.1 (Ind. Ct. App. 2004), trans.
      denied).

      Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-3 | July 27, 2017                    Page 5 of 9
       Veteran’s Affairs, 64 N.E.3d 855, 861 (Ind. Ct. App. 2016) (quoting Civil

       Commitment of T.K. v. Dep’t of Veteran’s Affairs, 27 N.E.3d 271, 273 (Ind. 2015)

       (internal quotation omitted)).


[10]   INDIANA CODE § 12-26-2-5(e) provides that the petitioner in a case involving

       the involuntary treatment of mentally ill individuals must prove by clear and

       convincing evidence that: (1) the individual is mentally ill and either dangerous

       or gravely disabled; and (2) detention or commitment of that individual is

       appropriate. Clear and convincing evidence requires proof that the existence of

       a fact is “highly probable.” M.E., 64 N.E.3d at 861. “‘There is no

       constitutional basis for confining a mentally ill person who is not dangerous

       and can live safely in freedom.’” Id. (quoting Commitment of J.B. v. Midtown

       Mental Health Ctr., 581 N.E.2d 448, 451 (Ind. Ct. App. 1991), trans. denied).


[11]   R.S. does not dispute the trial court’s finding that she is mentally ill. However,

       she argues that there was insufficient evidence to support the trial court’s

       finding that she is gravely disabled. INDIANA CODE § 12-7-2-96 defines

       “gravely disabled” as:


               A condition in which an individual, as a result of mental illness,
               is in danger of coming to harm because the individual:

                        (1) is unable to provide for that individual’s food, clothing,
                        shelter, or other essential human needs; or

                        (2) has a substantial impairment or an obvious
                        deterioration of that individual’s judgment, reasoning, or
                        behavior that results in the individual’s inability to
                        function independently.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-3 | July 27, 2017   Page 6 of 9
       Because this statute is written in the disjunctive, a trial court’s finding of grave

       disability survives if we find that there was sufficient evidence to prove either

       that the individual was unable to provide for his basic needs or that his

       judgment, reasoning, or behavior was so impaired or deteriorated that it

       resulted in his inability to function independently. Commitment of B.J. v.

       Eskenazi Hosp./Midtown CMHC, 67 N.E.3d 1034, 1039 (Ind. Ct. App. 2016).

       Our supreme court has previously held that a denial of mental illness and

       refusal to medicate, standing alone, are insufficient to establish grave disability

       because they do not establish by clear and convincing evidence that the

       individual is unable to function independently. See T.K., 27 N.E.3d at 276.

       The United States Supreme Court has also held that, since everyone exhibits

       some abnormal conduct at one time or another, “loss of liberty [through a

       commitment] calls for a showing that the individual suffers from something

       more serious than is demonstrated by idiosyncratic behavior.” Addington v.

       Texas, 441 U.S. 418, 426-27, 99 S.Ct. 1804, 1810 (1979).


[12]   R.S. argues that there was insufficient evidence that she was gravely disabled

       because the only evidence supporting that finding was the evidence that she

       refused to take medication, which was insufficient according to T.K. She

       claims that her refusal to speak was not evidence of a grave disability because it

       was merely idiosyncratic behavior. However, R.S. overlooks the other

       elements of the definition of “gravely disabled.” In addition to her refusal to

       take her medication or speak, R.S. demonstrated that she was unable to provide

       for her essential human needs, including shelter. Her sister testified that her


       Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-3 | July 27, 2017   Page 7 of 9
       family had received phone calls from police officers in North Carolina who said

       that, even when they had provided shelter for R.S. in order to keep her safe, she

       had left the shelter “to roam the streets.” (Tr. 14). R.S.’s sister also clarified

       that R.S.’s inability to maintain shelter resulted from her delusional beliefs that

       people from her past were following her, which continued after she was brought

       to Indianapolis.


[13]   In addition, while R.S.’s refusal to speak might be considered idiosyncratic, it

       impacted her ability to meet her needs. Dr. Wood testified that he was unable

       to understand R.S.’s communications, even through writing, due to the way her

       “thought process [] present[ed] itself in written form.” (Tr. 9). He opined that,

       as a result of her ineffective communication, she would not be able to

       communicate her needs to others sufficiently to meet her needs if she were not

       committed.


[14]   In light of this evidence, we conclude that there was sufficient evidence that

       R.S. was unable to maintain shelter or provide for her other essential human

       needs and was, thus, gravely disabled. See A.L. v. Wishard Health Servs., Midtown

       Cmty. Mental Health Ctr., 934 N.E.2d 755 (Ind. Ct. App. 2010) (finding that

       A.L.’s inability to maintain stable housing, inability to maintain employment,

       and delusions causing a substantial impairment in judgment were sufficient

       evidence to establish her grave disability). Accordingly, there was sufficient

       evidence to support R.S.’s temporary commitment.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-3 | July 27, 2017   Page 8 of 9
[15]   Affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1701-MH-3 | July 27, 2017   Page 9 of 9